 PLNN-)I XlF '1 il (')'()RA I'I()NPenn-Dixie Steel Corporation, Joliet Bar Mill Divi-sion and Andrew Kelly. Case 13-CA-19090October 17 1 980DECISION AND ORDERBY CIHAIRN1AN FANNIN(; ANI) MllVill.RSJ:NKINS ANI) I'INI I OOn July 10, 1980. Administrative Law Judge Jo-sephine H. Klein issued the attached Decision irthis proceeding. Thereafter, the Respondent filedexceptions and a supporting brief, and the GeneralCounsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel,The Board has considered the record arid the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent. Penn-DixieSteel Corporation, Joliet Bar Mill Division, Joliet,Illinois, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order.i The Respondenl has excepted to certain redihilt) indings nmade hbthe Administrative Laaw Judge Admilsitratlise I.la Judge C D)ale SotllIdied after the hearing In the instalt icave had closed hefi re him. hubefore issuance of a decisilin Thereafter. the General Cournlel and theRespondelt usaived a hearing de now and conenled Io have this casetransferred itl alnother admiistrative law judge for the prtpalrltlon andissuance of a decisiin based upon the hearing record made before Admin-istrative Law Judge Stout On May 5, 1980. Acting Chief AdministrativeLaw Judge Arthur I eff designated Admnistrative Law Judge JsephineH Klein to prepare and issue a decision based on the hearing record I isthe Board's established policy to attach great weight to a adrmiistratimclaw judge's credibility indings insofar as they are hed on demeaniirHowever, in contested cases, the Act commits to the Htoard ielf thepower and responsibility f determining the facts s resealed by a pre-ponderance of the evidence and the Board is not hbound h the adminnis-trative law judge's findings of facts, but bases its indilngs uplon 1t dl ,rovreview of the entire record. Standard Dry Wall Preiduc-r, Irii-. I N RH544 (195(). cnfd. 188 F 2d 32 (3d Cir 1951). Admilistrative Law JudgeKlein's credihiliy findings are based on factors other than demneaiinor IIconsonance with the liard's policy set forth in Standard Drl WJll Prod-ucti. Inc.. upra,s we have ildependently examined the recolrd irl this cael.we find n basis on the recor d i this proceeding fr revrinlrig her crtil-bility determinaitlirls or her findings f faclt based thercon253 NLRB No. 12I)EC ISIONSI AlI'I-M NI 1 It C \stJost 'tttNti H. KI II.s Admninistrative l.as. Judge.: lur-suant to a charge tiled by Arldrewx Kell, onl Septemniber10, 1979,' a complaint was issued gainsl l'enni-DixieSteel Corporation. Joliet Bar Mill Divisionl hcereir calledRespotdent) on October 19, alleging that on May 8 Re-sponidcnil violated Section 8(a)( ) of the Act h refusinigKell)'s request for the presence of a uio rprcsctllatitcit a disciplina;ry intersiew in hich Kelly ss as coercedinto resigniniig from his employment.Upon due notice, a hearing vas held in Chicago, lIlli-nois. before Admirlistrative law Judge C D)ale Stout. Athe hearing, the Cieteral Counsel and Responidenit ererepresenlted by counsel and were afforded full opportuni-ty to present written and oral testimony aid argument.Counsel for the General Counsel presentled oral argu-menit at the conclusion of the hearing aind has since fileda post-hearing brief. At the heariig, Respondent ai cdoral argumenit and then filed a post-hearing briefAdminiistraive L.aw Judge Stout died before the hrief-ing date set by him. After his death the parties vaiet Iahearing d noeo arid cotlsented to ha lilg tihe ca;,e re-ferrcLd to aother administrati e law- udge fr decisionion the record. ()n May 5, 1980, 1 was designated render the decision.Upon the entire record, together Sih conisideration ofthe briefs. I make the following:FINI)IN(GS 1 F ( II. I'RVI IN\R IINlINt(SResponrdet, a Delaware corporalion. operatles a steelrolling miill in Joliet. Illinois. During the past year. a rep-resentative period, Respondent, in the course and con-duct of its business operations, directly sold and shippedfrom its mill goods valued in excess of 50,00(X) to pointsoutside the State of Illinois. Respondent is now. and wasat all times material herein, an employer engaged in cLorn-merce within the meaning of Section 2(2), (6), aid (7) ofthe Act.United Steelworkers of America, Local 2, is now, andwas at all times material herein, a labor organli/ztionwithin the meaning of Section 2(5) of the Act.11. -il A I. 'N IR I II N XR BOR PR ('TICSA The FictsEarly in 1979,3 after some of the senior employees inJoliet reported to Frank Connors, Respondent's managerof employee relations, that some of the younger employ-ees were smoking marijuana, using drugs, and drinkingalcoholic beverages in the plant, Respondent engagedPinkerton, Incorporated, to conduct an investigation. Re-I Excepl here lother ise specified, all dates tereill are In 1'N tiort l I lahor Rlatits Act, it, amenlded. 21) t S C §151. eqI h r.oid lo-, Ilit hli, l-e precels ht,i1 the il,-igutltlo b tga.h(oa.-ecr. i s. going otl for inine month,, before ltilerXitevsts it,, hker dott Ma, 'I91 DECISIONS OF NATIONAL IAIBOR RELATIONS BOARDspondent admits that the Pinkerton investigators areagents of Respondent.The only persons associated with Respondent whoknew of the investigation were Connors and Respond-ent's president. In the investigation, evidence was gath-ered by a Pinkerton employee who posed as an employ-ee of Respondent. On the basis of reports by the under-cover agent, copies of which were given to Connors,Pinkerton agents decided to interview some 14 to 17 em-ployees. The agents informed only Connors of theirdesire to interview employees.On the evening of May 7, Connors telephoned RogerOsman, a Steelworkers representative, and the presidentand the chairman of the grievance committee of theLocal Union. For the first time Connors informed theUnion of the "investigation going on regarding the prob-lem with drug traffic and alcohol and drug usage." Healso informed the union representatives that employeeswould be interviewed the next day. Although Connorshad been kept informed of the course of the investiga-tion, including the fact that Kelly, among others, was im-plicated, Connors was not informed in advance, and thusdid not tell the union representatives, who was to be in-terviewed on May 8. Nor did Connors advise the unionrepresentatives that any employees were in danger oflosing their jobs.The Pinkerton investigators were not given authorityto discharge any of Respondent's employees, but theywere empowered to accept resignations by such employ-ees. However, Connors testified that it was not then con-templated that any employees would choose to resign.At 10 a.m. on May 8, employee Kelly was summonedin the office of his forman, Charles Lain. Kelly was nottold the purpose of the visit. Three men were presentwhen Kelly entered the office. Bernard Bonnem, Pinker-ton's supervisor of investigations, and one of the threemen who interrogated Kelly, testified that they immedi-ately identified themselves as Pinkerton men. Kelly, onthe other hand, said the men did not identify themselvesbut, rather, immediately proceeded to question him con-cerning the use of drugs and alcohol, and incidents oftheft in the plant. The investigators soon said that theyhad Kelly "on film" in the acts of smoking marijuanaand drinking in the plant, and asked if other employeesdid the same. Kelly denied that he had.Kelly testified that, when he realized that he personal-ly was being accused of misconduct, he immediatelyasked to have a union representative present. Althoughhe repeated the request once or twice, the three interro-gators ignored it.The interrogation lasted for 45 minutes, at the end ofwhich investigator Carter Robinson prepared and Kellysigned a written statement confessing that he had smokedmarijuana and drunk alcoholic beverages in the plant,and resigning from his employment. The statement is re-produced in its entirety as Appendix A to this Decision.[Omitted from publication.]Bonnem's testimony concerning the preparation andexecution of the statement is most revealing, as follows:THEI WlTrNSS: [Kelly] said that he did under-stand it.Q. (By Mr. Hellman) Did Mr. Kelly say at allthat he did not read very well'?A. No, he did not.Q. You did ask him if he understood it'?A. Yes, I did.Q. He did answer that he did understand it'?A. I kept getting vague answers, affirmative nodsof his head, but I assumed he said he did.At that point, I again asked him to read it. Withthe statement, we had deliberate errors made in thestatement that we want the person that the state-ment is concerning to acknowledge that they're inthere by initialing them.At that point, we would ask them to attest to thevalidity of the statement. He initialed the pointswhere there [were] any cross-outs in the statementwith his initials.Q. When you say he indicated to ou or you saidthat he understood, it wasn't clear to me whetheryou meant he indicated that by a nod of the head orby actually saying yes, he understood.A. He would, in this manner, he said, "Yes, yeah,yeah." My own personal opinion was that he had aspeech impediment and that I was not reaching himeven though he was saying. "yes," or nodding hishead.As shown i Appendix A hereto, one of the interlinea-tions initialed by Kelly is: " smoke a marijuana cigaretteevery once and a while at (AK) work, ahout three (3)times u weeA (IAK) and occasionally take a drink fromsomeone, but this is a rare occasion." (Underscoring indi-cates the interliication.)The signed statement contains the following:I want to cooperate with the company and make ita safe place to work and want to resign immediatelyto protect my fellow workers. This statement willserve as ly4resignation.Bonnem testified that Kelly had not taken the initiativeas to the matter just quoted. Rather, according toBonnem, Kelly was asked "if he wanted to work in asafe place and he said he did. [The intervievers] askedhim if he wanted to have a safe place for his fellowworkers. He said that he did." Similarly, Bonnem ac-knowledged that the "resignation" was not Kelly's idea.Bonnem's testimony was:A. When we reached the end of the period, thatwe felt we would get no more information fromMr. Kelly, I asked him if he would like to resignIn light of the information that we had devel-oped, in light of the information that Kelly hadgiven us, I thought he might like to resign and havethe matter ended at that point, rather than turning itover to the company and facing the consequences...At first [Kelly] did not want to [resign] andthen we pointed out that he would be facing theconsequences.4 At the polin marked. one llcgiblc Ilter has bhccn cro s uId out aildInitaled b Klly92 I|INN-I)1XIt SI Ill C()RPN)RA I I()NQ I)id vou specify at i11 \ll .ha 1llhose cols-qulcries wereA. No, we did nolt** * *A. We asked him, "L)o youll a;lnt to face the con-sequences? He did say that lie did not.I said. "It is either/or " Al thiat poilit, he said liewould like to resign ....He said. "I doli't w;allt toface the consequences.." I said, "l)o you atit toresign?" He said, at first. "No."Then I said, "W'hat is it, do you want to resign,or do you want to face the consequences?"'At that point he said, "What do you mean, conse-quences? I said, "that was not my decision." "Thatwill be left to the company."It should be added that Respondent was given a copyof Kelly's statement. In addition. it does not appear thatKelly was given any assurance, by either Pinkerton's orRespondent's representatives. that he would not be pros-ecuted or suffer other "consequences" of his misconductif he resigned.' In this connection, it should be notedthat the signed statement begins: "I have been advisedthat I need make no statement unless I desire to do soand anything I say can be used against me in a criminalaction." Bonnem testified that during the interview Kellywas not told that he could remain silent or that anystatement he made could be used against him. However,Bonnem said that the provision was read to Kelly, whowas then asked if he understood and replied in the af-firmative.Kelly testified that he told the interviewers that hecould not read very well and that he did not understandthe statement he was being asked to sign. However, hesigned it when directed to do so. He did not know"what was happening" until he was told by the plant su-perintendent after he left the office.Bonnem testified that Kelly did not ask for a unionrepresentative. Also, Dennis Bukowski, one of the threePinkerton investigators, testified briefly that he was pres-ent throughout the interview and did not hear Kellyever use the word "union." 6At the end of the interview, Mill Foreman CharlesLain, Kelly's supervisor, was called into the office toread the document to Kelly. Kelly testified that he toldLain that, he did not understand the statement. Lain tes-tified that he read the statement sentence by sentenceand, after each sentence, he asked Kelly if he understoodit. According to Lain, each time Kelly, said "yes." Lainsaid that, during the 10 minutes he was in the office,Kelly made no reference to the Union.Lain did not indicate that he was present when Kellysigned the statement. However, the attestation, signed byLain, as well as by Bonnem and Robinson reads: "Theforegoing was signed in our presence by ANDREWKELLY who declared that he had carefully read it, thats Kel,'s %Igntel %Uti inIn r sclte, "Thli adninloll I% mInll vIlnlilrl],.llhr ul rtr.atlll. .,-t. rctln ir r h Irtuc of pronrlle o f'il! a klld "Rohionl, .ho w. rot t ',itlt'lTerel, , o ngzer cniplos,'d h I'm-kerion and did no tllithe coiteills Cere thloroiughly utildcrs(lod. arld that eachslatlellnllt toaicd therein i as I rue.aill. who had supervised Kell for the 5 years of hisenlployelnilt, further testified thal Kelly lever had occa-sioni to read anythiing while at work. Laill further ac-knoll dged that Kelly had difficultly understandingwork orders:Q. Could lyou tell us what sort of problems n ounoticed that lie was havingl'A. Very hard to uiderstand arid ver hard forme to give him orders I do not reflect that he didnot receive my orders and take them, but I had totell him very slowly and very preciselyAfter Lain read the statement to him. Kelly was senthome. !ionnem testified that each employee interviewedwas sent home immediately because the interviewers"feared that he would go back in the plant and tell theother employees and at that point, [they would] refuse tomake a statement."Kelly testified that upon arriving at his home afterbeing dismissed on May 8, he tried, unsuccessfully, toreach Union Steward Reb Credit by telephone. both atwork and at his home. The next day Kelly saw Credit bychance. Credit said that a grievance would be filed onKelly's behalf. At Credit's suggestion, Kelly later sawRoger Osman a union representative. Osman said thatbecause Kelly had signed the statement, nothing could bedone on his behalfConnors testified that he had instructed the Pinkertonagents that if any employee requested union representa-tion, they should immediately stop the inter\ iew and Re-spondent would provide a union representative. Bonnemtestified that such instructions were in accord with estab-lished Pinkerton policy. Bonnem testified that one em-ployee had broken off an interview. However, Bonnemfurther testified that he did not know if any of Respond-ent's employees had requested union representation intheir iterviews.Lain testified that he had "talked to Mr. Kelly fromtime to time in [Lain's] office ...about [a]bsenteeism"Administrative Law Judge Stout then asked whether onthose occasions Kelly "ever [said] anything about want-ing a union representative." Lain replied. "Not to myknowledge." There was no further examination of LainHowever, Kelly was then recalled and testified that ontwo occasions in the past he had had union representa-tion at disciplinary interviews with Lain. On one occa-sion he took a union representative with him to the inter-view; on the other occasion a union representative wasalready in the office when Kelly entered. The testimonyof the two men is not inconsistent; Kelly would havehad no occasion to "say anything about wanting a unionrepresentative," if, as he testified, he had representationwithout asking for it.B. Discurion and CnclusionThere can be no question that Kelly's interview wasan "investigatory" interview at which he was entitled tounion representation upon request, within the ruling in")1 I)ECISIONS ()OF NATI()NAI lABOR RELATI()NS B()ARI)Weingarlen.7I'here is no basis on which it could befound that Kelly waived his WCingarten rights by goingto the foreman's office, as directed, and embarking onthe itecrview without union represenltation, since Rc-spondecnt and the Pinkerton agents had gone to greatlengths to maintain secrecy about the investigation andKelly could have no inkling that he ,as being sum-moned for an inter'vilv which might result in disciplinefor hii. And he would have no reason to request unionreprcsentation so long as he was being questioned con-cerning the activities of other employees, before itbecame apparent to him that he personally was a targetof the investigation. In this connection it should be notedthat the first substantie fact in the statement written byPinkerton investigator Robinson and signed by Kcllyreads: "I have never seen anyone steel [sic] anything."Since there is no suggestion that Kelly was suspected oftheft, the beginninig of the interview was obviously con-cerned with the activities of employees other than Kelly.The major disputed question of fact concerns Kelly'stestimony that, when he realized he personally was beingaccused of misconduct, he asked for union representa-tion, making the request two or three times and having itignored by the three interrogators. Investigators Bonnemnand Bukowski testified that they did not hear Kelly makeany such request or even use the word "union." Howev-er, Bonnem, as well as Foreman Lain, acknowledgedthat communication with Kelly was very difficult andthe difficulties were bilateral; i.e., it was difficult to makeKelly understand what they said and for them to under-stand him.Although I have not had the benefit of seeing andhearing the witnesses, Kelly's problems in communica-tions are obvious from the black and white transcript. Herepeatedly failed to understand or misconstrued simplequestions put to him. Although he had worked for Re-spondent for about 5 years, presumably under a unioncontract throughout, at the hearing he was unable toidentify his union. On these considerations it might heconjectured that he would hardly be fully aware of hisright to representation, which is a somewhat sophisticat-ed concept. However, as set forth above, Kelly testified,without contradiction, that twice before he had had rep-resentation in disciplinary interviews. Thus, from hisown experience, he would readily conclude that he wasentitled to it when being accused of serious misconduct.His testimony gives the clear impression that he wastrying valiantly to understand the questions put to himand then to answer them factually.Additionally, Kelly testified, without contradiction, tohis attempts to speak to a union representative immedi-ately upon arriving home after being dismissed from theinterview. Such conduct is indicative of an awarenessthat the Union played a role in disciplinary matters,which adds support for Kelly's testimony that he re-quested representation in the interview.7 .L.R.B J Weingartlen Inc., 420 L'S 251 (1975)' Whatever he stale of Kelly', knowledge, he could lnol refuse to gto the office when directed to Roadwa'v Expreo., Inc., 246 NRB No18) (1979).()n the other hand, it cannot be said that lonncnl wasgenerally unreliable. His testimony concerining themethod of conducting the inestigati ion and of oblainingKelly's statement was uncommonly frank. Yet, as statedabove, he testified that he did ot know whether any ofthe interviewees requested union representation. If, asConnors and Bonnem testified, when any employee re-quested union representation, his interview was to bestopped immediately and Connors vwould provide a unionrepresentative, one would normally expect that Bonnem.,as the Pinkerton supervisor in charge of the investiga-tion, would immediately be informed of any such re-quest."' His testimony that he did not know if any suchrequests were made, casts some doubt on his testimonialreliability concerning Kelly's request.It appears that Bonnem may' well not have understoodKelly's request. In view of the difficulty in understand-ing Kelly, Bonnem undoubtedly would not expend thetime and effort necessary to clarify every bit of the con-versation. Bonnem was clearly interested in obtaining allthe substantive information he could, as well as a "col-fession" and "resignation," if possible.Because of the overreaching and the coercion exer-cised in obtaining Kelly's confession and resignation, asshown by Bonnem's testimony, the interrogators mightreasonably infer that Kelly would docilely accept his fatewithout pursuing the matter. This inference finds consid-erable support in the portion of the statement in whichKelly purportedly says that he wants to resign in orderto provide a safe work place for the other employees.Similarly, the statement signed by Kelly recites that itcan he used against him in a criminal prosecution, yet,according to Bonnem, Kelly said he wanted to resignrather than face unspecified "consequences." It is impos-sible to conceive of "consequences" in addition to termi-nation of his employment and possible criminal prosecu-tion that Kelly might have been unwilling to face. Onthe basis of these considerations, it is reasonable to inferthat the investigators would ignore a request for unionrepresentation, in the justifiable belief that anybody asmalleable as Kelly would not pursue his rights.In sum, I credit Kelly's testimony that two or threetimes in the interview he requested union representationand his request was ignored. I further find that his re-quest was made promptly upon realizing that he person-ally was a target of the investigation. Finally, I find that,under the circumstances, Kelly cannot be held to havewaived his Weingarten rights by not immediately endingthe interview when his request was not met. A personwith considerably more self-assurance than Kelly hadwould be hard put to assert himself against the massedauthority of three Pinkerton security agents." Since, so' Bukowski's testimony was limited II his saying hat he did rnot recallKelly's having requested union representation and did rnot hear Kelly useIhe word "union" during the lntervime It appears that Btukowski wasprobably a passive observer and did nsl actieely participate in he qucs-orning. His brief testimony has virtualy Ino probatise alue in decidingIhe issues in this case"' Ihere were five insvesigalors, icludinig Supervisor BHonnem SinceIhey conducted interviews in two teams, It appears probhable that Bonnempersoially participated in most f the intersiess.See Southwestern Bell lelephone ('ompuniy, 227 NLRI 1223 (1977y)Continued 'FINN-IXIt s1 1-1i. C()RI'()RAII()Nfar as appears. Kclls had heen provided unlionI represenl-atianon in prior diseipliinar iilCeriexs. he would neverhave had occasion to learn that he had the right to alkout of such an interviev. To hold that he was requiredto do so inl order t preserve his rights would demand ofhim legal knowleldge and judgment swhich many experi-enced labor lawyers did not display until the SuprelmeCourt spoke definlitivel.Accordingly, on all the evidence, I find that, as tlhLGeneral C('ousel contends Kelly xas tdenied his statu-tory right to union representation ill the inlervicie hbthree Pinkerton investigltors on May 8. Such deli;al ofrepresentation wkas iolatie of Section 8(a)(1) of theAct, as construed in 14 'ingrl(,nr.()N I L SIINS 1 XIi. The Respondent, Pennl-D)ixie Steel Corpora;ltioii.Joliet Bar Mill Division. is, and at all times naterial hasbeen, anl employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.2. United Steelworkers of America. I.ocal No 2, isnow, and at all tinies material has been, a labor organiza-tion within the meaning of Section 2(5) of the Act.3 By requiring that employee Andre\& Kelly partici-pate i an employee interview ' ithout union reprcsenla-tion. where such employee's request for the presence of aunion representative \wils not granted and the emlployeehad reasonable ground to believe that the matters to hediscussed might result in his being the subject of disci-plinary action, and the interview &without the presence ofa union representative led to Kelly's signing a confessionof misconduct and a resignation from his employment,Respondent has violated Section 8(a)( I) of the Act.4. The aforesaid unfair labor practice is an unfaiir laborpractice affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Tit RtmitNHaving found that Respondent has committed anunfair labor practice, I shall recommend that it be or-dered to cease and desist therefrom and take certain af-firmative action necessary to effectuate the policies ofthe Act.In Weingarten cases, the Board has generally orderedrestoration of the status quo ante. Employers have beenordered to reinstate, with backpay, employees dischargedupon interviews conducted in violation of the employees'WUingarten rights. E.g., Super Valu Xenia,. a Division ofSuper Vailu Stores, Inc., 236 NLRB 1581 1591--92 (1978):United States Postal Service, 237 NLRB 1104 (1978), en-forcement denied 614 F.2d 384 (4th Cir. 1980); SouthwestHere iI I particularly mpolrtanl because of the "rischief Io be cllr-reced and the end to he allalned" IN.. 1 R .v tljar Pubhrin,u,on./nc., 322 S t I11 ( 19441 hat we carefully scrulinize any lanim thatcmph yee h.e u aivd their guaranteed right "'lefore intfer-rilng thait 1 asitlser has kcurred tihe Hoard must assiur Itself thaiIhe emphltcc acled noisgly and lunlarily. he rgh Bheingwal ed i, deigncd it prevenl itimidatl lni by the remplscr IIo,uld be Ililcrigruious to Itlfr i wslicr itlhoul a clCilr indltiltllllIhat Ihe crs actics Itle right is meant Ito precnt u ere lnot used IlColerce a surrender o.f proll tit 1 lllt. 'nm lt, it (l ll CI'rtCLCC IItPIst'iplhnars M , lneigs,' 41 UL ( I R .-s 32'. 35t ( 174) /Be/ I /etphon C oMpaltly. pra at 223 -thortrtanA. ia .239 N'I RI 430( (1978). tt' r Ii'iri .Sinal (o;tpati,237 NI.RB 128X (11978). Ihc cases just ciltd tiiar hbe etoi-cprtii;illy dstirlguislhable froim other cass I 1 i, hich it has1tcCtl otillnd tithat Cilploycs ere disciplnitcd bCeilsC tl',vissc.I'lC Il hir 14'ingurin ig iIts S, c g Qu)llaI!lv .1-l li-/lcturinik (nompa.v. 195 NlRB 197, I9 (72), affd, stltr.l. LI..(i 6 '. ' U. pper .South Dpartmen t .ua/ttfIMUt1/ilcturing (crmpoiny, 420 .S. 27 (175). i reject-ing the Board's order for reinstlatlelent ald hackpasy iiPotter i'/Vucrlw S;Siratl ulpra, the LUniteds Statcs (t Coit iofAppeals for the }Lighlh Circuit drcx such a dtistinctioii.h(A) 1 2d 120 (1979). hc ourt there quotl lthe pro`i-sion in Scclion 1(01c) of' the Act that:No order of the Board shall require the rinltllate-inte'1t of ainy individual as ani enplos(e ,s lo hasbcen suspenided or discharged, or thc paytlcrcnl tohim of any hackpay. if such idiiduial ra s susplt Cl-ed or discharged for cause .T'hc court then preceedd (6h() F. 2d at 124)While the B1oard has broad autthorit t restorc thestattls quo and mrake whole an losses suffcrecd hthte c nployees because of uftlir labor prlactce,,it does not have the poucr to order rciilstateienilor hackpay for employees discharged for obvhiouspersonlial misconduct, because to do so suotild io-late Sectioi 10(c) as interpreted h thli SuprcntcCourt in I'irehoc'rd. i 2-Ilhe court distingtuished cases like Qualit Court, inwhich discipline &&as imposed "pursuanilt to a programwhich was in itself the product of an unfair labor prac-tice."'' I am. of course, bounid by the Board's decisioinrather than the court's. lossever .in the present case. forreasons hereafter discussed, it is inot necesars to choosebetween the t o approaches irl Potllter £Lc-ric.Ili the present case Kelly was not actually dischargedTo the contrary. h "resigned." but his "resignation" sasobtained in iolationl of his Weingarten rights. The Su-preme Court in UWeingarten accepted the Board's viewcthat the employer is not required to bargaini with theunion representative (unless so provided in a collective-bargaiining agreement), and the employer "is free to insistthat lie is only interested, at that time, in hearing the m-ployee's account of the matter under investigati''n."However, as subsequently said by the Board in CertifiedGrocers of Catlifrnia. Ltd.. 227 NI.RB3 1211. 1215(1977),1enforcement denied 587 F.2d 449 (9th Cir.The presence of [the employee's] union stexwardmight have resulted in his apprising [the employee]of his rights, and how much support he couldI- lhrhoard P'ap r 'r,nJu ii (Corp %. I R t..t ) l S 2i (16(41[ N X F 2d il 124. (qultrig I/fred t l..i, I/ i X R t ' 1 2t4(0, 412 (ili ( I 178t14 AlthIIIO ghi ((rii/i ( l tq C' l'rtl hi, hoi-t oserrulucd 11 pirlhs PlOui ,l,,r, $utr H;,rik (iotpunrw. 246 Nt Rtt N I(,1 't70,. theIhccrN iti H,itn,l, r,-t righlis; i, s, tlirltirl/c'd h lit It1,rdI -, ( rilt/}i (,;t-( t g'. ,( II l% fi11 , ', fu lk*Is DECISIONS ()1F NATIO()NAI. ABOR RAIO)NS B)ARI)expect from his representative. Also, the union rep-resentative might have elicited information thatwould be necessary for the protection of the inter-ests of the other employees in the unit, a concernexpressed in the Weingarten decision.This case bears no factual resemblance to PacificSouthwest Airlines, Inc.. 242 NlRB 1169 (1979). cited byRespondent. There the Board deferred to an arbitralaward upholding the suspension of employees who, de-spite having union representation, refused to be inter-viewed in preparation for arbitration of another employ-ee's discharge. The absence of representation i a tele-phone conversation was held immaterial to the result.The Board has ordered an offending employer to ex-punge from its records any reference to any disciplinaryaction taken on the basis of interviews conducted in vio-lation of employees' Weingarten rights. Cf. Poller ElectricSignal Company, supra at 1289, fn. 2;5 Glonmac Plastics,Inc., 234 NLRB 130()9, 1323 (1978), enfd. (without consid-eration of the Weingarten issue) 592 F.2d 94 (2d Cir.1979).Because Kelly's signed statement was obtainedthrough violation of his statutorily guaranteed right tounion representation at the Pinkerton interview on May8, I shall order that the statement and all referencesthereto be expunged from Respondent's records. Withthe invalid resignation thus nullified, Kelly retains thestatus of an employee. Accordingly, he is entitled to re-instatement and backpay from May 8, 1979, the date theresignation was unlawfully obtained, until he is uncondi-tionally offered reinstatement. Backpay is to be comput-ed in the manner prescribed in E W. Woolworth Compa-ny, 90 NLRB 289 (1950), with interest computed in ac-cordance with Florida Steel Corporation, 231 NLRB 651(1977). 6It should be added, however, that Respondent is notprecluded from discharging Kelly for cause. It is not theBoard's function to determine whether Respondent hasgrounds for discharging Kelly, and that issue was notlitigated in this proceeding. Should Respondent believe ithas evidence of such just cause, without using Kelly's in-valid written statement or any oral statements he mayhave made in the May 8 interview, it may exercise itsprerogative. Should Respondent decide to follow suchcourse, the discharge will, of course, be subject to anyapplicable grievance procedure in the collective-bargain-ing agreement. See United States Postal Service, 241NLRB 141, 156 (1979). 7Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:Is I is not entirely clear from Its opinion whether the Eighth Circuitleft intact that expunging provision ,of the order. /(X) F 2d at 124'i See, generally, ims Plumbing & Iatling Co., 138 NI.RB 716 (192)Cf. Anchoriank Inc., uprau at 431, fn 9, in which an employer wasordered to reinstate an employee, with hackpay, for iolation of hisWeingarten rights even though the Board recognized that, apart from theWeingarrten violatien, the discharge swas lawful()ORDER'The Respondent, enlii-Dixic Steel Corporation, JolietBliar Mill Divisionl. Joliet, Illinois, its officers, agentis, suc-cessors, and assigins, shall:1. Cease and desist roinm:(a) Requiring that emnployees participate i itterviewsor meetings with represeilal ives or agents of Respondentwithout unlion representtation,. when such representattionhas been refused by Respondent or its agents. whenI theemployees have reasonable grounds to belie e that thematters to be discussed may result in their being the sub-ject of disciplinary aclion, and actually imposing suchdiscipline on the employees or obtaining resiginationis bythe employes.(h) In any like or related manier interfering 'seith, re-straining, or coercing its employees in the exercise ofrights guaranteed them by Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Offer Andrew Kelly immediate and full reinstate-ment to his former position or, if such position no longerexists, to a substantially equivalent job, and make himwhole for any loss of earlings he may have suffered as aresult of his unlawfully obtained resignation from his em-ployment on May 8, 1979, in the manner set forth in thesection of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Remove and expunge from its records the originaland all copies of the signed and witnessed statementmade by Andrewv Kelly, dated May 8, 1979.(d) Post at Respondent's place of business in Joliet. Il-linois, copies of the attached notice marked "AppendixB.""' Copies of said notice, on forms provided by theRegional Director for Region 13, after being duly signedby Respondent's authorized representative, shall beposted by Respondent immediately upon receipt thereof,and be maintained by it tkir 60 consecutive days thereaf-ter, in conspicuous places, including all places where no-tices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any othermaterial.(e) Notify the Regional Director for Region 13, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.II tile evetl no etceptins aire filed as pro ided hy Sec 12 4h fthe Rules ad Regulatiens o,f the Natitonal Labor Rlations IHard, thefindings. conclusioms, and recommended Order herein shall. as providedin Sec. 1024X of the Rules and Regulations, he adopted hy the Board andheconme its indings, conclusiolls, and O(rder, and all obhjectlion theretshall he deemed waised for all purposes." In the vel that his Order i, enforced by a Judgment iif a UnitedStates Court (lf Appeals. the words in the notice reading "Pslied h'Order of the Nati onal l.ahor Relationrs Board" shall read "Postldl ursu-ant to a Judgmenit iof the Unit'ed Sates Court If Appeals Enfiorcilng anOrder of the Natilonal .abor Relanllo, Itoard"96 IPENN.)IXI S Tl C()RP()RAI()NAPPENDIX Noil i oi EMi'l ¢) Il SslPOS I 1) IY O)RII R (IO I IllN\ I IONAI L HOR RlI \I i()NS j()XRIi)An Agency of the United States (Gos erlnmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions. the NationalLabor Relations Hoard found that we have violated theNational Labor Relations Act, as amended. and has or-dered us to post this notice.Wl Wl I NOI require any employee to take partin a interview or meeting where the employee hasreasonable grounds to believe that the matter ormatters to be discussed may result in the employee'sbeing the subject of disciplinary action, and wherewe have refused that employee's request to be rep-resented at such meeting or interview by a unionrepresentative.Wli Wi I NOI in any like or related manner in-terfere Wkith. restrain, or coerce our employees inthe exercise of the rights guaranteed them in Sec-tion 7 of the National Labor Relations Act, asamended.WVI wll offer Andrew Kelly immediate and fullreinstatement to his former position. or, if that posi-lion no longer exists, to a substantially equivalentjob, without prejudice to his seniority and otherrights and privileges and wi Wlii. make him whole,with interest. for any loss of pay he suffered byreason of the termination of his employment onMav 8, 179.Wt-. wv I expunge from our records and destroythe original and all copies we have of a statementsigned by Andrew Kelly on May 8, 1979, and willremove from our records any reference therein toAndrew Kelly's having been interviewed by investi-gators of Pinkerton, Inc., on May 8. 1979.PENN-DIIIt S til CORPORA I ION, JOI 11 IBAR Mll I DIVISION97